Name: Commission Implementing Decision (EU) 2018/102 of 19 January 2018 amending Annex II to Decision 93/52/EEC as regards the recognition of the Autonomous Communities of Aragon and Catalonia of Spain as officially brucellosis (B. melitensis)-free regions (notified under document C(2018) 159) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  agricultural policy;  regions of EU Member States;  agricultural activity;  Europe
 Date Published: 2018-01-23

 23.1.2018 EN Official Journal of the European Union L 17/48 COMMISSION IMPLEMENTING DECISION (EU) 2018/102 of 19 January 2018 amending Annex II to Decision 93/52/EEC as regards the recognition of the Autonomous Communities of Aragon and Catalonia of Spain as officially brucellosis (B. melitensis)-free regions (notified under document C(2018) 159) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (1), and in particular Section II of Chapter 1 of Annex A thereto, Whereas: (1) Directive 91/68/EEC defines the animal health conditions governing trade in the Union in ovine and caprine animals. It lays down the conditions whereby Member States or regions thereof may be recognised as being officially free of brucellosis (B. melitensis). (2) Commission Decision 93/52/EEC (2) lists, in Annex II thereto, the regions of Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (3) Spain has submitted to the Commission documentation demonstrating compliance for the Autonomous Communities of Aragon and Catalonia with the conditions laid down in Directive 91/68/EEC for officially brucellosis (B. melitensis)- free status as regards ovine and caprine herds. (4) Following the evaluation of the documentation submitted by Spain, the Autonomous Communities of Aragon and Catalonia should be recognised as being officially free of brucellosis (B. melitensis) as regards ovine and caprine herds. (5) The entry for Spain in Annex II to Decision 93/52/EEC should therefor be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 93/52/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 January 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 46, 19.2.1991, p. 19. (2) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ L 13, 21.1.1993, p. 14). ANNEX In Annex II to Decision 93/52/EEC, the entry for Spain is replaced by the following: In Spain:  Autonomous Community of Aragon,  Autonomous Community of Asturias,  Autonomous Community of the Balearic Islands,  Autonomous Community of the Canary Islands,  Autonomous Community of Cantabria,  Autonomous Community of Castilla-La Mancha: Provinces of Albacete, Cuenca and Guadalajara,  Autonomous Community of Castilla y LeÃ ³n,  Autonomous Community of Catalonia,  Autonomous Community of Extremadura,  Autonomous Community of Galicia,  Autonomous Community of La Rioja,  Autonomous Community of Navarra,  Autonomous Community of Pais Vasco,  Autonomous Community of Valencia.